DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honour et al. (US 20070219551) (“Honour”) (Cited in IDS) in view of Wang et al. (US 5462545) (“Wang”).
Regarding claim 1, Honour teaches an electrode assembly (see Figs. 17-19 and 21-22) configured to be disposed over a distal portion of a catheter body (as shown in Figs. 21 and 22), wherein the electrode assembly comprises a flexible substrate (see “flexible substrate” of flexible printed circuit 34, [0064]) and a plurality of independently controlled ablation electrodes (see electrodes 44, ablation energy traces to each electrode, and “discrete electrical signals”; [0085], [0101], Figs. 18-19) distributed radially around the catheter body (as shown in Figs. 21-22, see also “extending partially or entirely around the circumference of the tip”, [0084]). However, Honour fails to teach 
Wang teaches a catheter (see Figs. 3A-3B) including independently controlled ablation electrodes (see electrodes 66, 68, 70, and 72; col. 6, lines 62-67, Figs. 3A-3B) positioned in opposition to each other (see electrodes 66, 68, 70, and 72 positioned in opposition to each other in Fig. 3B) and within a same cross-section of the electrodes that is perpendicular to a longitudinal axis of the catheter body (the cross-section shown in Fig. 3B is perpendicular to the longitudinal axis of catheter 64). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrodes as taught by Honour such that two of the independently controlled electrodes are positioned in opposition to each other and within a same cross-section of the electrode assembly that is perpendicular to a longitudinal axis of the catheter body in light of Wang, the motivation being to provide the additional benefit of energy being directed controllably to, and generally concentrated at, a particular location of interest while avoiding energy being delivered to a portion of the electrodes not substantially in contact with the electrode/tissue interface of interest (see Wang col. 8, lines 18-36).
Regarding claim 4, Honour further teaches wherein the electrode assembly is configured as a cylinder (as shown in Figs. 21-22).
Regarding claim 5, Honour further teaches wherein the ablation electrodes are applied to an outer surface of the flexible substrate (as shown in Fig. 22).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Wang and in further view of Govari et al. (US 20150272667) (“Govari ‘667”).
Regarding claim 6, Honour in view of Wang teaches the limitations of claim 1, however fails to teach at least one microelectrode associated with each ablation electrode.
Govari ‘667 teaches a catheter having at least one ablation electrode (see ablation electrodes 90/96, Figs. 5-7) as well as a microelectrode associated with each ablation electrode (see microelectrodes 92 and 98, Figs. 6 and 7). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ablation electrodes as taught by Honour in view of Wang to each have a microelectrode associated with them in light of Govari ‘667, the motivation being to provide the additional benefits of determining the extent of its respective tissue contact and the condition of the tissue being ablated in order to better control the flow of energy (see Govari ‘667: [0051]-[0053]).
Regarding claim 7, Govari ‘667 further teaches wherein at least some of the microelectrodes are configured to sense tissue contact (see “tissue contact”, [0051]).
Regarding claim 8, Govari ‘667 further teaches wherein at least some of the microelectrodes are configured to sense temperature (see “tissue temperature is estimated based on the change in the impedance measurements”, [0064]).
Regarding claim 9, Honour in view of Govari ‘667 further teaches wherein at least some of the microelectrodes are positioned within a perimeter of at least one of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Wang and in further view of Govari et al. (US 20140163546) (“Govari ‘546”).
Regarding claim 10, Honour in view of Wang teaches the limitations of claim 1, however fails to teach wherein each ablation electrode has a plurality of apertures configured to perfuse irrigation fluid.
Govari ‘546 teaches an ablation catheter comprising ablation electrodes (see electrodes 60 and 58, Fig. 5) wherein the electrodes include multiple perforations for the purpose of delivering irrigation fluid to the tissue (see perforations 80; [0032] and [0039]-[0041], Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ablation electrodes as taught by Honour in view of Wang to each include a plurality of apertures to perfuse irrigation fluid in light of Govari ‘546, the motivation being to provide local cooling and prevent adhesion during ablation (see Govari ‘546: [0032]).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                  /JAYMI E DELLA/                 Primary Examiner, Art Unit 3794